Citation Nr: 0931442	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the low back with low back pain and 
radiculopathy to the legs, and if so, whether the claim 
should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epidemic parotitis, claimed as mumps, and if so, whether the 
claim should be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
athlete's foot, and if so, whether the claim should be 
granted.

4.  Entitlement to service connection for an enlarged 
prostate.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The Veteran served on active duty from December 1955 to 
September 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In Marcy 2009, the Veteran and his daughter testified at a 
hearing before a Decision Review Officer of the RO.  A 
transcript of the proceeding is of record.


FINDINGS OF FACT

1.  Entitlement to service connection for arthritis of the 
low back with low back pain and radiculopathy to the legs and 
entitlement to service connection for athlete's foot were 
most recently denied in an unappealed rating decision issued 
in March 2003.  

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claims, and is sufficient to raise 
a reasonable possibility of substantiating the claims.

3.  A chronic low back disorder was not present until more 
than one year following the Veteran's discharge from service, 
and no current low back disorder is etiologically related to 
service.

4.  Athlete's foot was not present in service and is not 
etiologically related to service.

5.  Entitlement to service connection for epidemic parotitis, 
claimed as mumps, was denied in an unappealed rating decision 
issued in October 1997.

6.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claim, and is sufficient to raise 
a reasonable possibility of substantiating the claim.

7.  During the pendency of his claim, the Veteran has not had 
epidemic parotitis or any residual thereof.

8.  An enlarged prostate not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for arthritis and 
low back pain with radiculopathy to the legs.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for epidemic 
parotitis, claimed as mumps.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for athlete's 
foot.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

4.  Arthritis of the low back with low back pain and 
radiculopathy to the legs was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Epidemic parotitis, claimed as mumps, was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

6.  Athlete's foot was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

7.  An enlarged prostate disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for arthritis of 
the low back with low back pain and radiculopathy to the 
legs; epidemic parotitis, claimed as mumps, and athlete's 
foot.  He is also seeking service connection for an enlarged 
prostate.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.  
See 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

As explained below, the evidence currently of record is 
sufficient to substantiate the Veteran's claims to reopen.  
Therefore, no further development is required before the 
Board decides the claims to reopen.

With respect to the service connection claims, the Veteran 
was provided VCAA notice, to include notice with respect to 
the disability-rating and effective-date elements of the 
claims, by letter mailed in November 2007, prior to the 
initial adjudication of his claims.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, a written statement from the Veteran's daughter, and 
the Veteran's and his daughter's testimony at his Decision 
Review Officer (DRO) hearing in March 2009.  Moreover, the 
Veteran has been afforded appropriate VA examinations in 
response to his back and epidemic parotitis claims.

The Board notes that the Veteran was not provided a VA 
examination and no VA medical opinion was obtained in 
connection with his claimed athlete's foot or enlarged 
prostate.  VA is obliged to provide a VA examination or 
obtain a medical opinion when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) the 
evidence indicates that the current disability or symptoms 
may be associated with service or with another service-
connected disability, and (4) there is not sufficient medical 
evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); 
see also Charles v. Principi, 16 Vet. App. 370 (2002); and 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed below, the Board finds that the evidence does 
not indicate that either athlete's foot or a current enlarged 
prostate disability may be associated with service.  
Furthermore, the Board has determined that there is 
sufficient medical evidence in this case to make a decision.

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
any claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

New and Material Evidence

Although the RO subsequently determined that new and material 
evidence had been submitted to reopen the Veteran's claims, 
the Board must determine on its own whether new and material 
evidence has been submitted to reopen these claims.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).



Arthritis of the Low Back with Low Back Pain and 
Radiculopathy to the Legs

Entitlement to service connection for this disability was 
most recently denied in an unappealed rating decision issued 
in March 2003 because there was no evidence of treatment for 
a back condition or a knot in the Veteran's back following a 
spinal tap in the service treatment records, and no competent 
evidence showing that the Veteran had a back condition that 
was related to his active service.

The subsequently received evidence includes the Veteran's 
testimony at his March 2009 hearing that he injured his back 
lifting heavy objects during service and received treatment 
after service for related back pain.  It also includes 
testimony from the Veteran's daughter indicating that she 
remembered the Veteran having back pain and receiving medical 
care for it shortly after he left service.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it relates the 
Veteran's back problems to service, it is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, it is new and material and reopening of 
the claim is in order.

Epidemic Parotitis

Entitlement to service connection for epidemic parotitis, 
claimed as mumps, was most recently denied in an unappealed 
rating decision issued in October 1997 because it was found 
that the Veteran's in-service epidemic parotitis, or mumps, 
resolved without residual disability.

The subsequently received evidence includes the Veteran's 
testimony at his March 2007 DRO hearing that, since his in-
service treatment for mumps, his testicles periodically 
swelled.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it helps to 
establish that the Veteran suffers residuals of his in-
service mumps, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
new and material and reopening of the claim is in order.

Athlete's Foot

Entitlement to service connection for athlete's foot was most 
recently denied in an unappealed rating decision issued in 
March 2003 because there was found to be no evidence of 
athlete's foot in service treatment records and no currently 
diagnosed athlete's foot condition.

The subsequently received evidence includes testimony from 
the Veteran's daughter during his March 2009 DRO hearing 
which indicates that her father had fungus on his feet, and 
that she and her mother were catching the same foot fungus 
from sharing a shower with the Veteran.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it helps to 
establish a current athlete's foot condition, it is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.

Service Connection

Arthritis of the Low Back with Low Back Pain and 
Radiculopathy to the Legs

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for this disability.  

Service treatment records indicate no complaints of or 
treatment for any back condition.  In July 1956, the Veteran 
was treated for epidemic parotitis, and it was noted that he 
underwent a spinal fluid examination.  However, no resulting 
back problems were noted.  On his September 1957 separation 
examination, the Veteran was noted to have had a normal 
clinical evaluation of the spine and musculoskeletal system, 
and no back problems were noted.

The first indications in the medical record of any back 
problems are May and June 2005 VA treatment records.  A May 
2005 VA social work consultation note indicates that the 
Veteran reported having a spinal tap when he was in service 
and that his back had never been the same since.  A June 2005 
VA treatment note indicates that X-rays taken in 2002 
revealed mild to moderate spondylosis in parts of the lumbar 
spine.

The competent medical evidence of record weighs against the 
Veteran's claim.  The Veteran was afforded a VA examination 
of the spine in July 2008.  At the time of examination, the 
Veteran reported lower back pain, being hospitalized for two 
to three months and having a spinal tap in service, and 
seeing a civilian provider after service who had since died.  
The Veteran also reported developing arthritis from his in-
service spinal tap.  After examining the Veteran, the VA 
examiner diagnosed him as having lumbar spondylosis and 
lumbar degenerative disc disease with subjective, but not 
objective, evidence of lumbar radiculopathy.  The VA examiner 
opined that the current diagnoses of degenerative disc 
disease and spondylosis of the lumbar spine were less likely 
than not secondary to treatment in service for the mumps by 
spinal tap.  The examiner reasoned that review of the 
scientific literature did not support the Veteran's 
contention that his spinal tap caused these conditions.  The 
examiner also reasoned that there was no service treatment 
record showing a chronic condition while in service or 
civilian medical record showing that a condition existed 
within one year of service.  The examiner furthermore noted 
that it was not unusual to find these medical conditions in 
both non-veterans and veterans of the Veteran's age.  

The Veteran was also provided a VA neurology examination in 
July 2008.  On that examination, the Veteran was diagnosed as 
having no evidence of any residual neurologic impairment as 
the result of his in-service spinal tap, and no evidence of 
peripheral neuropathy.

There is no medical opinion or other competent evidence 
indicating that any current arthritis or back condition is 
related to the Veteran's period of service.

The Board acknowledges the testimony of the Veteran and his 
daughter at his March 2009 DRO hearing.  The Veteran 
testified that heavy lifting was part of his job in service, 
and that he would have back strains and pains from lifting.  
He also testified that he had sought medical treatment for 
his back right after service, but that records of such 
treatment were not available because the treating physicians 
had passed away.  The Veteran's daughter testified that she 
remembered her father having an attack of back pain when she 
was little, which included radiculopathy, and that she 
remembered that her father went to the doctor and took pills 
for his back pain.  

However, even considering the testimony of the Veteran and 
his daughter, the Board finds a preponderance of the evidence 
to be against the Veteran's claim.  In this regard, the Board 
notes that the Veteran's statements are based upon his 
recollection of things that occurred approximately 50 years 
earlier.  Similarly, the Veteran's daughter's testimony is 
also based upon her recollection of events occurring many 
years earlier.  The contemporaneous service treatment records 
document no evidence of a back disorder and in fact show that 
the Veteran's back was normal at the time of his discharge 
from service.  The Board also again notes that the post-
service record contains no indication of back problems until 
2002, when X-rays reported only mild to moderate spondylosis 
in parts of the lumbar spine.  Moreover, the Board notes the 
opinion of the July 2008 VA examiner that the Veteran's 
current back conditions were not related to service and were 
not unusual given the Veteran's age.

Thus, the Board finds that the evidence of record considered 
in its entirety preponderates against the Veteran's claim of 
service connection for arthritis of the low back with low 
back pain and radiculopathy to the legs.

Epidemic Parotitis

The Board finds a preponderance of the evidence to be against 
the Veteran's claim of service connection for epidemic 
parotitis, or mumps.  While the record reflects that the 
Veteran was treated for mumps in service, it does not reflect 
that the Veteran has any residual of the mumps.  To the 
extent that the Veteran has claimed that an enlarged prostate 
is a residual of mumps, the issue is separately addressed 
below.

Service treatment records reflect that the Veteran was 
treated for epidemic parotitis in service, in July 1956, at 
which time he complained of swelling of the left jaw.  The 
Veteran was noted to complain of some pain in the left 
testicle region on the seventh day of treatment, and it was 
noted that there was some tenderness but minimal swelling, 
and that this rapidly disappeared and had not reoccurred by 
the end of August 1956.  In August 1956, the Veteran was 
noted to have reached maximum hospital benefits and to be 
ready for discharge.  Service treatment records reflect no 
other treatment for any condition related to epidemic 
parotitis, or any swelling or pain in the testicles.  On his 
September 1957 separation examination, the Veteran was noted 
to have had a normal clinical examination of the head, face, 
neck, mouth, throat, and genitourinary system, and no 
testicular swelling or other condition related to epidemic 
parotitis was noted.  

The post-service medical record does not indicate any 
treatment for epidemic parotitis or mumps, or any condition 
noted to be possibly related to the Veteran's in-service 
mumps.  It also indicates no complaints of or treatment for 
testicular swelling or pain.

The Veteran was afforded a VA examination in July 2008.  On 
that examination, the Veteran reported that he had biologic 
children, and he denied any problems with swelling of the 
scrotal or testicular areas.  On examination, the Veteran had 
no parotid, anterior, or posterior cervical adenopathy.  
Also, his lungs were clear to auscultation, heart rate and 
rhythm were regular, testes were smooth, ovoid, and without 
nodularity, and scrotal sac was within normal limits.  The 
Veteran was diagnosed s having epidemic parotitis (mumps), 
with resolution.  

Thus, a preponderance of the evidence reflects that the 
Veteran has not had any disability related to his in-service 
epidemic parotitis, or mumps, at any time during the pendency 
of his claim. 

The Board notes the Veteran's testimony at his March 2007 DRO 
hearing that since his in-service treatment for mumps his 
testicles had swelled periodically.  The Board acknowledges 
that the Veteran is competent to testify to this.  However, 
the Board does not find such testimony to be credible.  
During his July 2008 VA examination, the Veteran specifically 
denied any problems with swelling of the scrotal or 
testicular areas, and no such swelling was found on 
examination.  Furthermore, following the initial notation of 
tenderness and minimal swelling during the Veteran's 
treatment for mumps in service, which was noted to have 
rapidly disappeared and not to have reoccurred by the end of 
August 1956, there is no complaint of or treatment for 
swelling of the testicles in either the service treatment 
records or the post-service record.  

Because the evidence shows that the Veteran has not had any 
residuals of epidemic parotitis at any point during the 
pendency of his claim, he does not have a current disability 
that can be service-connected.  See McClain v. Nicholson, 21 
Vet. App. 319, 323 (2007).  Accordingly, service connection 
for epidemic parotitis, claimed as mumps, must be denied.

Athlete's Foot

The Board finds a preponderance of the evidence to be against 
the Veteran's claim for service connection for athlete's 
foot.

Service treatment records do not reflect complaints of or 
treatment for athlete's foot or any other foot condition.  On 
his September 1957 separation examination, the Veteran was 
noted to have had a normal clinical evaluation of the feet 
and skin, and no athlete's foot or other foot condition was 
noted. 

Likewise, post-service treatment records indicate no 
complaints or history of athlete's foot.  A July 2007 VA 
treatment note indicates that the Veteran had no history of 
skin disorders.

During his March 2009 DRO hearing, the Veteran testified that 
he currently had a foot condition that involved itching, and 
that this problem first began during service after using 
public showers in his bare feet.  His daughter testified that 
she and her mother were both getting fungus from using the 
same shower as her father.

The Board acknowledges the testimony of the Veteran and his 
daughter.  The Board also notes that the Veteran is competent 
to identify itching or discoloration of his feet.  However, 
considering the complete lack of any complaints or noted 
history of, or treatment for, athlete's foot or any other 
such skin condition of the foot, both during the Veteran's 
period of service and in the period of over 50 years since 
service, which have included examinations of the feet and the 
skin, the Board finds that a preponderance of the evidence 
weighs against the Veteran's claim.  Accordingly, service 
connection for athlete's foot must be denied.

Enlarged Prostate

The Board finds a preponderance of the evidence to be against 
the Veteran's claim for service connection for an enlarged 
prostate.  While the record reflects a current prostate 
condition, it does not reflect that any such condition is 
related to the Veteran's period of service.

In the instant case, service treatment records do not reflect 
any complaint of or treatment for an enlarged prostate or any 
prostate condition.  On his September 1957 separation 
examination, the Veteran was noted to have had a normal 
clinical examination of the genitourinary system, and no 
prostate condition was noted.

Post-service treatment records indicate treatment for 
prostate problems as early as 2002.  Also, the Board notes 
that the Veteran has not asserted that an enlarged prostate 
condition began in service and continued after; rather, the 
Veteran has asserted that he currently has an enlarged 
prostate that is etiologically related to his in-service 
mumps condition.  

During his March 2009 DRO hearing, the Veteran testified that 
he was told by his doctor that his enlarged prostate was due 
to his in-service mumps condition, and that the Veteran 
intended to obtain a written medical statement verifying 
this.  However, there is no medical opinion or other 
competent medical evidence of record suggesting a nexus 
between a current enlarged prostate condition and either the 
Veteran's in-service mumps or his service in general.  While 
the Veteran might believe that his claimed enlarged prostate 
is etiologically related to his in-service mumps, his lay 
opinion concerning this matter requiring medical expertise is 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

As the evidence indicates that Veteran did not have a 
prostate condition until many years after service, and as it 
does not indicate any nexus between an enlarged prostate 
condition and service, the Board finds the evidence to 
preponderate against the Veteran's claim. 


							(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for arthritis of the low 
back with low back pain and radiculopathy to the legs is 
granted.

New and material evidence having been received, reopening of 
the claim for service connection for epidemic parotitis, 
claimed as mumps, is granted.

New and material evidence having been received, reopening of 
the claim for service connection for athlete's foot is 
granted.

Service connection for arthritis of the low back with low 
back pain and radiculopathy to the legs is denied.

Service connection for epidemic parotitis, claimed as mumps, 
is denied.

Service connection for athlete's foot is denied.

Service connection for an enlarged prostate is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


